DETAILED ACTION
This Restriction Requirement is in response to the originally filed specification and claims filed January 30, 2020.
Claims 1-17 are subject to the restriction requirement. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to Group I, classified in G16H50/30.
II. Claim 9-17, drawn to Group II, classified in A61F7/02.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as assessing a patient’s risk for hypothermia using patient data and other factors that are weighted in order to predict a core temperature change. See MPEP § 806.05(d).
Group I is directed towards a medical diagnostic method in terms of assessing a patient’s risk (hypothermia as described in originally filed specification [66-68]) using different input values (patient data and temperature data) to generate a risk score. The dependent claims are describing the inputs and weights within the risk model to generate the patient risk score for hypothermia. The dependent claims describe adjusting the temperature of the sleeve based on the risk score, and the risk score is integral and required throughout the first group is assessing and altering the temperature of the sleeve within dependent claims 6 and 8. 
Group II is directed towards temperature management of a sleeve for a patient. The temperature management has no indication, claim language, or description towards the hypothermia risk score. The temperature management is based on a safety threshold and other temperature based for the sleeve itself and not for the patient’s risk. The safety and temperature heating model of Group II is based on a threshold value that is described in terms of compression, temperature value, and frequency value. The patient’s health and risk are not within the consideration when adjusting the temperature of the sleeve. 
Group I is based on an integration with the risk model to determine a patient’s risk for adjusting the sleeve and Group II is based on the sleeve itself when describing the temperature. While both have the intended result of adjusting the temperature, the requirements and nature of computing and assessing the temperature are based within distinct and independent inventions. This is further shown within the originally filed specification in that figures 9-12 and paragraphs [41-50] describe the temperature management system (Group II) and figures 4, 5, and paragraphs [66-96] describe the risk assessment and prediction for adjusting the temperature. 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
A telephone call was made to Alan Hale on July 29, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689